DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The drawings objection made in the Office Action mailed on 10/05/2020 is hereby withdrawn as a result of the new drawings submitted on 02/03/2021.
The 35 USC 112 second paragraph rejection made in the Office Action mailed on 10/05/2020 is hereby withdrawn as a result of claim amendments made in the reply filed on 02/03/2021.

Drawings
The drawings were received on 02/03/2021. These drawings are acceptable.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. PG. Pub. No. 2014/0184374 A1) in view of Yang et al. (U.S. PG. Pub. No. 2016/0126004 A1).
With respect to claim 1, Kawashima et al., hereinafter referred to as “Kawashima,” teaches a coil component (e.g. FIGs. 1-2) comprising:
a coil part 30, 41-42, and 50 having a planar coil 41 and 42 that includes a winding section (spiral section) and an insulating section 50 covering the winding section; and
a magnetic resin layer 11 and 12 including a magnetic filler (magnetic powder) and configured to cover the coil part,
wherein
the magnetic resin layer has (a) a first magnetic resin layer 11 that (1) includes a first magnetic filler (magnetic powder) and (2) is in contact with the coil part and (b) a second magnetic resin layer 12 that (1) includes a second magnetic filler (magnetic powder) and (2) is laminated on the first magnetic resin layer on a side of the first magnetic resin layer opposite the coil part,
the second magnetic resin layer constitutes a principal surface of the magnetic resin layer on a side of the second magnetic resin layer opposite to the first magnetic resin layer, and 

Yang teaches a coil component 100 (FIGs. 1-4) wherein
a maximum particle size of the second magnetic filler 61 is smaller than a maximum particle size of the first magnetic filler 51 (paras. [0070] and [0088]). Yang also discloses the insulating section (insulating film covering coils 42 and 44) is not magnetic. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the magnetic filler sizes as taught by Yang to the coil component of Park to reduce defects of plating spreading (paras. [0030] and [0031]).
With respect to claim 2, Park in view of Yang teaches the coil component according to claim 1, wherein the maximum particle size of the second magnetic filler is not more than 10% of a distance between a principal surface of the coil part which faces the magnetic resin layer in a laminating direction and the principal surface (Yang, paras. [0062], [0064], and [0070]).
With respect to claim 3, Park in view of Yang teaches the coil component according to claim 1, wherein a thickness of the second magnetic resin layer is smaller than a distance between a principal surface of the coil part which faces the magnetic resin layer in a laminating direction and the principal surface of the magnetic resin layer (Yang, para. [0062]).
With respect to claim 4, Park in view of Yang teaches the coil component according to claim 2, wherein a thickness of the second magnetic resin layer is smaller than a distance between a principal surface of the coil part which faces the magnetic resin layer in a laminating direction and the principal surface of the magnetic resin layer (Yang, para. [0062]).

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837